The opinion of the court was delivered by
Royce, Ch. J.
The questiozi pz-eserzted is as to the liability of the trustee. The fuzzds izi his possessiozz at the time of the service of this writ upozi him were the avails of certain property which came into his hands under the agreement executed August 7, 1883. At the tizne of the *657execution of this agreement, the principal defendant had become embarrassed in his financial affairs, and it is made obvious by an inspection of the agreement and the facts disclosed by the trustee, that the purpose and intention of the parties to it was that the debtor should convey all of his property, with certain exceptions, to the trustee for the benefit of his creditors; the property to be disposed of by the trustee, and the avails divided pro rata among his creditors.
The debtor and all of his creditors known to the trustee, except the plaintiff, were parties to the agreement. The debtor conveyed such of his property as he was required to do by the agreement, to the trustee, and he disposed of the same, and before the service of this writ upon him, had paid part of the creditors their pro rata share and was then intending to pay the rest.
The plaintiff claims that as he was not a party to said agreement, he was not bound by it, and that the arrangement made was, in legal effect, an assignment for the benefit of the creditors named in the agreement, and was as to him void, under chap. 94 R. L.; and the property conveyed and its avails were left subject to attachment.
It is not claimed that the requirements of that chapter relating to assignments were so observed as to make it a valid assignment under that statute. If the arrangement that was made is to be treated in law as an assignment for the benefit of the creditors named by sec. 1890, the property assigned was liable to the trustee process and attachment, and execution at the suit of the creditors of the assignee, as if no assignment had been made.
We are unable to give any other definition to the agreement that is made a part of the disclosure than that of an ■ assignment. We have, alluded to what the intention of the parties to it was, and we think that intention is well evidenced by the language used. It then being in legal signification, an assignment for the benefit of the creditors named, it was void as to the plaintiff.
*658It is not deemed necessary to notice the cases that have been referred to by the learned counsel any further than to remark that, upon examination, it will be found that none of them conflict with the views here expressed.
The judgment is affirmed.